 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                            EASTERN DISTRICT OF CALIFORNIA

10
     U.S. EQUAL EMPLOYMENT
11   OPPORTUNITY COMMISSION,                             Case No. 1:17-cv-00044-AWI-EPG

12                          Plaintiff,
                                                         ORDER GRANTING IN PART AND
13   v.                                                  DENYING IN PART PLAINTIFF’S
                                                         REQUEST FOR A PROTECTIVE ORDER
14
                                                         (ECF No. 109)
15   MARQUEZ BROTHERS
     INTERNATIONAL, INC., et al.
16
                            Defendant.
17

18        On December 10, 2018, the Court held a discovery status conference. During the

19   conference, the Court heard from the parties regarding Plaintiff’s request for a protective order

20   prohibiting the depositions of Melissa Barrios, the Director of EEOC’s Fresno Local Office,

21   and Julio Espino, an EEOC investigator (ECF No. 109 at 3). For the reasons discussed during

22   the conference, the Court will grant in part and deny in part Plaintiff’s request for a protective

23   order.

24        IT IS ORDERED that the request for protective order (ECF No. 109 at 3) is granted in

25   part and denied in part as follows:

26        1. As to Melissa Barrios, Defendants may depose Ms. Barrios regarding what, if any,

27            pre-suit investigation was conducted by EEOC into whether there was reasonable

28            cause to believe that Defendants have engaged in a nationwide pattern or practice of


                                                     1
 1          race discrimination outside the Hanford branch. Defendants are not to venture into

 2          the territory of the adequacy of the investigation or the conciliation process.

 3       2. As to Julio Espino:

 4              a. Counsel for Plaintiff and Defendants are directed to meet and confer

 5                 regarding a stipulation that Plaintiff will not use the notes from interviews

 6                 conducted during the investigation, or the recollections of witnesses regarding

 7                 those interviews, in its substantive case, including summary judgment or trial.

 8                 This does not preclude any party from using evidence from witnesses to the

 9                 substantive events described in the interviews.

10              b. Defendants may serve on Plaintiff, no later than December 17, 2018, up to

11                 ten (10) written questions for Mr. Espino concerning his interview notes in

12                 order to resolve ambiguities regarding Plaintiff’s investigation, if any, into a

13                 nationwide pattern or practice of race discrimination outside the Hanford

14                 branch. Defendants are not to venture into the territory of the adequacy of the

15                 investigation or the conciliation process.

16              c. Plaintiff shall serve on Defendants, no later than January 7, 2019,

17                 Mr. Espino’s written responses to those questions.

18              d. Defendants are to file a written notice with the Court, no later than 12:00 p.m.

19                 on January 9, 2019, if Defendants believe that the written responses provided

20                 by Mr. Espino are inadequate and that a deposition of Mr. Espino is

21                 necessary. Defendants are to include with such notice a copy of the written

22                 responses provided by Mr. Espino. If Defendants so request, the Court will

23                 promptly address Defendants’ request, with a telephonic conference if

24                 necessary.

25 \\\

26 \\\
27 \\\

28 \\\


                                                  2
 1              e. Plaintiffs are directed to ensure that Mr. Espino is available for a potential

 2                 deposition on January 10 or 11, 2019 in the event that his deposition is

 3                 needed.

 4
     IT IS SO ORDERED.
 5

 6     Dated:   December 11, 2018                          /s/
                                                      UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                  3
